UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-4889



UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.


PATRICK ALVIN GERALD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:07-cr-00056-BR)


Submitted:   March 20, 2008                 Decided:   April 14, 2008


Before NIEMEYER and DUNCAN, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Thomas P. McNamara, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Anne Margaret Hayes, Assistant United States Attorney,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Patrick Alvin Gerald appeals from his convictions for

distribution of cocaine and cocaine base and his resulting 70-month

sentence.   On appeal, Gerald’s attorney has filed an Anders* brief,

noting that Gerald waived the right to appeal his sentence, but

questioning whether the district court erred in denying Gerald’s

motion for a continuance of his sentencing hearing.                Gerald was

informed of his right to file a pro se supplemental brief, but he

has not done so.      The Government has filed a motion to dismiss the

appeal on the basis of Gerald’s waiver of the right to appeal in

his plea agreement.

            A defendant may waive the right to appeal if that waiver

is knowing and intelligent.      United States v. Amaya-Portillo, 423

F.3d 427, 430 (4th Cir. 2005).         To determine whether a waiver is

knowing and intelligent, this court examines “the totality of the

circumstances, including the experience and conduct of the accused,

as well as the accused’s educational background and familiarity

with the terms of the plea agreement.”          United States v. General,

278 F.3d 389, 400 (4th Cir. 2002) (internal quotation marks and

citation    omitted).      Generally,    if   the   district   court    fully

questions a defendant regarding the waiver of his right to appeal

during   the   Rule   11   colloquy,    the   waiver   is   both   valid   and

enforceable. United States v. Johnson, 410 F.3d 137, 151 (4th Cir.


     *
      Anders v. California, 386 U.S. 738 (1967).

                                  - 2 -
2005); United States v. Wessells, 936 F.2d 165, 167-68 (4th Cir.

1991).     The question of whether a defendant validly waived his

right to appeal is a question of law that this court reviews de

novo.    United States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

              The transcript of the plea hearing reveals that Gerald,

a 33-year-old high school graduate, understood the waiver provision

in his plea agreement.          In his plea agreement, Gerald specifically

waived the right to challenge his sentence on appeal, reserving

only the right to challenge a sentence in excess of the applicable

advisory Guideline range.                We therefore conclude that Gerald

knowingly     and        intelligently    waived     the   right   to   appeal     his

sentence.

              Turning to the scope of the waiver, the sentencing claim

Gerald raises on appeal falls within the scope of the waiver

provision.         See id. at 169-70 (holding that waiver of right to

appeal   in       plea    agreement    accepted    before    decision      in   United

States v. Booker, 543 U.S. 220 (2005), was not invalidated by

change in law).            In addition, Gerald’s sentence is within the

applicable statutory maximum sentence on each count.                            See 21

U.S.C.A.      §    841(b)(1)(A)       (West   1999    &    Supp.   2007)    (setting

twenty-year maximum for offenses involving a detectable amount of

powder cocaine); 21 U.S.C.A. § 841(b)(1)(B) (West 1999 & Supp.

2007) (setting forty-year maximum for offenses involving more than

five grams of crack cocaine). Finally, Gerald was sentenced within


                                         - 3 -
the    advisory     Guideline   range.       Because   Gerald’s   valid    and

enforceable waiver of appellate rights precludes review of the

sentencing issue raised on appeal, we grant the Government’s motion

to dismiss in part and dismiss this portion of the appeal.

             The waiver provision, however, only waived Gerald’s right

to appeal his sentence. Defense counsel does not assert any errors

related to Gerald’s guilty plea or convictions.            However, counsel

correctly notes in the response to the motion to dismiss that

Gerald’s appeal waiver does not preclude our review pursuant to

Anders. In accordance with Anders, we have thoroughly examined the

entire record for any potentially meritorious issues not covered by

the waiver and have found none.          The court fully complied with the

mandates of Rule 11 in accepting Gerald’s guilty plea and ensured

that   the   plea    was   entered   knowingly   and   voluntarily   and   was

supported by an independent factual basis.             See United States v.

DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).           Thus, we deny

the Government’s motion to dismiss in part and affirm Gerald’s

convictions.

             Thus, the Government’s motion to dismiss is granted in

part and denied in part, Gerald’s appeal is dismissed in part, and

his convictions are affirmed.            This court requires that counsel

inform his client, in writing, of his right to petition the Supreme

Court of the United States for further review.               If the client

requests that a petition be filed, but counsel believes that such


                                     - 4 -
a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.   Counsel’s motion must

state that a copy thereof was served on the client.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                              - 5 -